MORRISON, Presiding Judge.
The offense is the possession of beer for the purpose of sale in a dry area, with a prior conviction of an offense of like character alleged for the purpose of enhancement; the punishment, 60 days in jail and a fine of $500.00.
The testimony of the arresting officers will be summarized. On the night in question, armed with a search warrant, they searched a garage operated by one Wilson and there found a quantity of beer and whiskey. Outside the building, they searched a 1951 Ford and found therein seven lugs which consisted of 21 quarts of beer. At the time of the search, Wilson, the appellant, and several other men were present in the garage. Wilson was arrested, and the Ford was driven to the jail. The officers later learned that the Ford belonged to the appellant, and separate complaints were filed against Wilson and the appellant for possession of intoxicants.
Wilson had plead guilty prior to the instant trial and testified for the appellant. He stated that he was engaged in bootlegging at the time of the search, that he had the garage rented, and that the appellant was engaged in the used car business, used the garage as a base for his operations, and paid him $10.00 rent on each automobile which he sold. Wilson stated that he had appellant’s consent to use his automobile whenever he wanted to and that shortly before the raid he had placed three lugs of beer in the appellant’s automobile preparatory to delivering it to a customer. He disclaimed any knowledge of the four remaining lugs found in the appellant’s automobile.
Appellant, testifying in his own behalf, corroborated Wilson’s testimony, stated that he had no interest in Wilson’s bootlegging activities and knew nothing of the beer which was found in his automobile.
The case was submitted to the jury under a charge on circumstantial evidence, and also they were instructed to acquit if they found that the beer in question belonged to Wilson.
The jury resolved the fact issue against appellant, and we find the evidence sufficient to support the verdict.
There are no bills of exception presented for review.
The judgment is affirmed.